Citation Nr: 0831776	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to hepatitis C.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1973 to July 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that there is additional 
evidentiary development that needs to be done.  

The veteran seeks service connection for hepatitis C and 
cirrhosis of the liver, to include as secondary to hepatitis 
C.  He contends that hepatitis C was caused by in-service 
inoculations via injector guns, a possible in-service blood 
transfusion, sharing razors while in service, or due to 
another in-service cause.  In his hepatitis C risk factor 
questionnaire, the veteran identified no known risks to 
hepatitis C.  

While in service, in August 1979, the veteran was treated for 
mild, viral hepatitis.  The veteran had sought treatment 
complaining of upper abdominal pain.  He described the pain 
as indigestion-like, dull, aching and nonradiating-which had 
progressively worsened.  He experienced nausea and vomiting, 
but reported no dark urine or abnormal bowels.  Upon physical 
examination, his right upper quadrant was noted to be flat, 
soft and tender with the liver being questionably palpable 
and tender.  There was no evidence of jaundice and all other 
symptoms were within normal limits.  Some of the results of 
his blood chemistry were noted in the report, but the results 
did not include viral hepatitis serologic testing.  By the 
final day of hospitalization, the veteran was found to be 
completely asymptomatic and was ultimately diagnosed as 
having hepatitis, viral, mild.  There were no additional in-
service treatment records regarding the veteran's hepatitis.  

In statements submitted by the veteran, he recalled the treating 
personnel as being unable to identify the type of hepatitis he 
had in 1979.  The veteran also recalled that while hospitalized, 
his family, at first, was instructed to wear protective clothing 
while visiting him, but after a couple days, they were told 
protective clothing was unnecessary as the type of hepatitis he 
had was not airborne or "contagious by touch."  In his 
hepatitis questionnaire, the veteran denied all hepatitis C risk 
factors.  He indicated in a May 2005 VA treatment note, however, 
that he shared razors in the past and possibly had a blood 
transfusion in the late 1970s, but was unsure.  At that time, he 
reported clinical jaundice upon his return from Korea.  The 
veteran reported feeling ill since service discharge in 1981.  

The service medical records (SMRs), however, are devoid of the 
serological testing report as referenced by the veteran in his 
July 2008 hearing.  He specifically recalled undergoing a blood 
test and being told that they could not identify his strain of 
hepatitis.  Of note, the only record of the in-service hepatitis 
treatment is a photocopy that was not associated with the 
veteran's SMRs.  Thus, an effort should be made in an attempt to 
secure any outstanding SMRs related to the veteran's in-service 
hepatitis treatment.  

VA treatment records reflect treatment for narcotic dependency.  
It appears from the record that the veteran is treated for pain 
associated with diabetic neuropathy.  In a July 2004 VA treatment 
record, however, it was noted that narcotics are not indicated 
for neuropathic pain.  The veteran has consistently denied any 
other drug use.  The veteran was prescribed methadone as a 
replacement for oxycontin due to his hepatitis C and cirrhosis 
diagnoses.  
        
In October 2005, the veteran underwent a VA examination and was 
noted to have cirrhosis of the liver and hepatitis C.  The 
examiner opined that the veteran's currently diagnosed hepatitis 
C was less likely than not secondary to the mild hepatitis he 
experienced in service.  Upon review of the claims file, the 
examiner noted that the veteran's symptoms were "classic signs" 
of acute hepatitis with nausea, vomiting and icteria.  On the 
other hand, he noted that hepatitis C is a slow virus which does 
not usually cause symptoms when it infects humans, but if it did 
cause symptoms, they would be minimal and would not include 
icteria.  The examiner opined that the veteran's in-service 
hepatitis symptoms were not analogous to the symptoms associated 
with hepatitis C.  This examination did not include current 
testing for hepatitis A and hepatitis B.  
        
In a February 2006 letter, a treating physician indicated that he 
had treated the veteran since October 2001.  He stated that the 
veteran's hepatic cirrhosis from his hepatitis C most likely 
developed in August 1979.  The physician further noted that the 
veteran sought treatment from numerous physicians, including a 
specialist in gastroenterology, whom have found his cirrhosis to 
be secondary to his hepatitis C.  
        
In a July 2006 letter from another treating physician, he opined 
that the veteran's hepatitis C had its onset in service.  The 
physician indicated that he reviewed the veteran's service 
medical records and that hepatitis C was not known in August 
1979.  The physician opined that his current cirrhosis was likely 
secondary to his hepatitis C, which had its onset in 1979.  He 
further noted that he could not rule out hepatitis C as having 
its onset in 1979.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claim of service connection for hepatitis C 
and cirrhosis of the liver.  The evidence of record reflects 
that the veteran has hepatitis C and cirrhosis, and was 
treated for mild, viral hepatitis while in service.  There 
are conflicting medical opinions of record.  Thus, the claim 
must be remanded for a VA examination to be scheduled for 
current hepatitis serologic testing, and an opinion to be 
rendered as to the likelihood that the veteran's currently 
diagnosed hepatitis C and cirrhosis had their onset in 
service or has been caused or worsened by his service-
connected disability.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  An effort should be made to secure any 
additional service treatment records 
pertaining to the veteran's treatment for 
hepatitis in August 1979, to include 
results of serological testing performed 
in connection with that treatment.  

2.  The veteran should be afforded a VA 
examination with the appropriate 
specialist to determine the nature and 
etiology of the veteran's hepatitis C and 
cirrhosis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, but should include hepatitis 
A and hepatitis B serological testing.  
The examiner should specifically discuss 
the impact of the veteran's history of 
narcotic dependency on his liver function 
tests, as well as the relationship of the 
1979 in-service diagnosis of mild, viral 
hepatitis to the current findings.  The 
examiner should then render an opinion as 
to whether the veteran's hepatitis C and 
cirrhosis of the liver had their onset in 
service and whether cirrhosis of the liver 
is secondarily related to the veteran's 
hepatitis C.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or, in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



